FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 J. P. HYAN, an individual,                        No. 14-56155
                   Plaintiff-Appellant,
                                                     D.C. No.
                     v.                           2:14-cv-02004-
                                                    GAF-FFM
 ROSSLYN BETH HUMMER, Esq., an
 individual; ERIC C. PETERSON, Esq.,
 an individual; RUTTER HOBBS AND                     OPINION
 DAVIDOFF, INC., a corporation,
                Defendants-Appellees.


        Appeal from the United States District Court
           for the Central District of California
          Gary A. Feess, District Judge, Presiding

                    Submitted June 7, 2016*
                     Pasadena, California

                       Filed June 14, 2016




  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                         HYAN V. HUMMER

  Before: Stephen Reinhardt and Kim McLane Wardlaw,
Circuit Judges and Edward R. Korman,** Senior District Judge.

                         Per Curiam Opinion


                            SUMMARY***


                             Anti-SLAPP

     The panel dismissed for lack of appellate jurisdiction an
appeal challenging the district court’s order granting a motion
to strike claims under California’s anti-SLAPP statute, arising
from an underlying California state court legal malpractice
action.

    The panel held that the order granting an anti-SLAPP
motion was not a “final decision” over which the court could
exercise jurisdiction because the order dismissed two of the
defendants, but one defendant remained in district court.

    The panel held that although the grant of an anti-SLAPP
motion to strike is treated as final in California courts, under
the Erie doctrine federal courts sitting in diversity apply
federal procedural law, and Fed. R. Civ. P. 54(d) clearly
states that the order on appeal here is not final. The panel
also held that the grant of an anti-SLAPP motion to strike is


    **
   The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     HYAN V. HUMMER                         3

not reviewable under the collateral order doctrine because the
grant of an anti-SLAPP motion to strike is fully reviewable
on appeal from final judgment.


                        COUNSEL

Suzelle M. Smith, Don Howarth, Padraic J. Glaspy, and
Jessica L. Rankin, Howarth & Smith, Los Angeles,
California, for Plaintiff-Appellant.

Laurence L. Hummer, Laurence L. Hummer, A Law
Corporation, Los Angeles, California, for Defendants-
Appellees.
4                     HYAN V. HUMMER

                          OPINION

PER CURIAM:

    J.P. Hyan sued multiple defendants, alleging that they
have stymied his efforts to collect on a California state court
legal malpractice judgment. The district court granted a
motion filed by a defendant, appellee Rosslyn Beth Hummer,
to strike Hyan’s claims under California’s anti-SLAPP
statute, and Hyan appealed. Because the district court’s order
is not a “final decision” over which we may exercise
appellate jurisdiction, nor is it immediately appealable under
the collateral order doctrine, we dismiss the appeal for lack of
jurisdiction.

    1. Hyan, a former client of the now-defunct law firm
Rutter Hobbes and Davidson (“RHD”), commenced a legal
malpractice action against the firm and some of its attorneys
in California court in 2010. The suit later settled for $7.5
million in March of 2012. RHD carried two malpractice
insurance policies, a primary insurance policy with Liberty
Surplus Insurance Company (“Liberty”) in the amount of $5
million, and an excess policy with Executive Risk Speciality
Insurance Company (“ERSIC”) with a $5 million policy
limit.

    To date, however, Hyan has not been paid. It appears
from the record that at least two of the firm’s former
attorneys, Hummer and Eric Peterson, are currently
defendants in other malpractice actions that arose out of their
work at RHD, and they have issued demands that the
insurance companies defend them in these actions. Hyan
alleges that he has not been paid as a result of the competing
insurance claims. Hyan first attempted unsuccessfully to
                           HYAN V. HUMMER                                      5

intervene in an interpleader action commenced by ERSIC in
the hopes of sorting out the competing claims to the insurance
proceeds. See Exec. Risk Specialty Ins. Co. v. Rutter Hobbes
& Davidoff, Inc., 564 F. App’x 887 (9th Cir. 2014). He then
filed his own lawsuit in California court against RHD,
Liberty, Hummer, and Peterson, and the case was
subsequently removed to federal court. Relevant to Hummer,
Hyan alleges that her insurance demand induced Liberty and
RHD to breach their contractual obligation to pay him under
the March 2012 settlement. Hummer filed an anti-SLAPP
motion to strike1 Hyan’s claims, which the district court
granted without leave to amend. Hyan then appealed,
although proceedings involving the remaining defendants
have continued in the district court.

    2. Before we may address the merits of Hyan’s appeal,
we must determine whether we have jurisdiction to do so.
We “have jurisdiction to review ‘final decisions’ on the
merits entered by the district courts.” Greensprings Baptist
Christian Fellowship Trust v. Cilley, 629 F.3d 1064, 1066
(9th Cir. 2010) (quoting 28 U.S.C. § 1291). A decision is
final when it “ends the litigation on the merits and leaves
nothing for the court to do but execute the judgment.” SEC


  1
    “California law provides for the pre-trial dismissal of certain actions,
known as Strategic Lawsuits Against Public Participation, or SLAPPs, that
masquerade as ordinary lawsuits but are intended to deter ordinary people
from exercising their political or legal rights or to punish them for doing
so.” Makaeff v. Trump Univ., LLC, 715 F.3d 254, 261 (9th Cir. 2013)
(citation omitted). To prevail on such a motion, “the moving defendant
must make a prima facie showing that the plaintiff’s suit arises from an act
in furtherance of the defendant’s constitutional right to free speech” or
petition. Id. If the defendant makes this showing, the “burden then shifts
to the plaintiff . . . to establish a reasonable probability that it will prevail
on its claim in order for that claim to survive dismissal.” Id.
6                        HYAN V. HUMMER

v. Capital Consultants LLC, 453 F.3d 1166, 1170 (9th Cir.
2006) (quoting Caitlin v. United States, 324 U.S. 229, 233
(1945)). Hyan argues that the district court’s grant of
Hummer’s anti-SLAPP motion to strike is a “final decision,”
but the Federal Rules of Civil Procedure clearly state that
“any order or other decision, however designated, that
adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties” is not final. Fed. R.
Civ. Pro. 54(b) (emphasis added). The order on appeal here
dismissed two of the defendants named in Hyan’s suit,2 but
one defendant, RHD, remains in district court.3 Accordingly,
the order is not a “final decision” over which we may
exercise jurisdiction.

     Hyan’s arguments in favor of the order’s finality can be
easily answered. First, he notes that the grant of an anti-
SLAPP motion to strike is treated as final in California
courts. See Cal. Civ. Proc. Code § 425.16(i). Under the Erie
doctrine, however, “it is long since settled that ‘federal courts
sitting in diversity apply state substantive law and federal
procedural law.’” Clausen v. M/V NEW CARISSA, 339 F.3d
1049, 1065 (9th Cir. 2003) (quoting Feldman v. Allstate Ins.
Co., 322 F.3d 660, 666 (9th Cir. 2003)). Rule 54(b), which
we must apply, clearly states that the order on appeal here is
not final.



    2
    The district court also granted Liberty’s motion to dismiss for failure
to state a claim in the same order in which it granted Hummer’s anti-
SLAPP motion. Hyan does not at this juncture appeal the dismissal of his
claims against Liberty.
  3
    It appears from the district court docket that Hyan has dismissed
Peterson entirely from the case.
                      HYAN V. HUMMER                          7

    Second, Hyan cites past cases in which this court
reviewed a decision granting an anti-SLAPP motion to strike.
See, e.g., Manufactured Home Cmties., Inc. v. Cnty. of San
Diego, 655 F.3d 1171 (9th Cir. 2011); Vess v. Ciba-Giegy
Corp. USA, 317 F.3d 1097 (9th Cir. 2003). In each of those
cases, however, the relevant order dismissed all defendants
from the case, making the orders final. See Manufactured
Home Cmties., 655 F.3d at 1176; Vess, 317 F.3d at 1102.
That this court has jurisdiction to review the grant of an anti-
SLAPP motion to strike that is part of an appealable final
decision, of course, does not suggest that the grant of an anti-
SLAPP motion to strike is appealable when it is not.

    Third, Hyan argues that such an order must be appealable
because, under California law, the grant of an anti-SLAPP
motion to strike must be appealed within 60 days. See
Russell v. Foglio, 160 Cal. App. 4th 653, 659 (2008)). This
argument suffers from the same Erie problem as Hyan’s
argument based on California Civil Procedure Code
§ 425.16(i). Under California law, the appeal clock begins to
run upon a decision regarding the anti-SLAPP motion to
strike because such a decision is “specifically, statutorily
appealable.” Russell, 160 Cal. App. 4th at 659. In federal
court, by contrast, any non-final order may be appealed upon
entry of judgment, even if the deadline to appeal the specific
order has already elapsed. Am. Ironworkers & Erectors, Inc.
v. North Am. Constr. Corp., 248 F.3d 892, 897 (9th Cir. 2001)
(“A necessary corollary to the final judgment rule is that a
party may appeal interlocutory orders after entry of final
judgment because those orders merge into that final
judgment.”).

    3. Although addressed only cursorily in his brief, Hyan
also asserts that the grant of an anti-SLAPP motion to reopen
8                     HYAN V. HUMMER

is reviewable under the collateral order doctrine. The
collateral order doctrine allows for “appeal from a ‘narrow
class of decisions that do not terminate the litigation, but
must, in the interest of achieving a healthy legal system[,]
nonetheless be treated as final.’” SEC v. Capital Consultants
LLC, 453 F.3d 1166, 1171 (9th Cir. 2006) (alteration in
original) (quoting Dig. Equip. Corp. v. Desktop Direct, Inc.,
511 U.S. 863, 867 (1994)). To qualify for immediate appeal
under the collateral order doctrine, an order must satisfy three
requirements: “[1] conclusively determine the disputed
question, [2] resolve an important issue completely separate
from the merits of the action, and [3] [be] effectively
unreviewable on appeal from a final judgment.” Id. (quoting
Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978)).

    We need not discuss the first two requirements, however,
because we hold that the grant of an anti-SLAPP motion to
strike is fully reviewable on appeal from final judgment. The
erroneous grant of an anti-SLAPP motion to strike can be
fully remedied on appeal by remanding the case for
proceedings on the wrongly-struck claim or claims. To be
sure, waiting until final judgment to review an anti-SLAPP
motion to strike may frustrate a plaintiff’s interest in the
efficient resolution of his dispute. Such a concern, however,
does not merit use of the collateral order doctrine. See
Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 108–09
(2009) (“We routinely require litigants to wait until after final
judgment to vindicate valuable rights, including rights central
to our adversarial system.”). For this reason, the grant of a
motion for qualified immunity is not appealable under the
collateral order doctrine. See Krug v. Lutz, 329 F.3d 692, 694
n.2 (9th Cir. 2003).
                      HYAN V. HUMMER                          9

    As Hyan notes, we have previously held that the denial of
an anti-SLAPP motion to strike is appealable under the
collateral order doctrine. See DC Comics v. Pac. Pictures
Corp., 706 F.3d 1009, 1015–16 (9th Cir. 2013). It does not
follow, however, that the grant of a motion to strike is as
well. The denial of an anti-SLAPP motion to strike is not
fully reviewable on appeal after final judgment because the
statute provides an important right, “immunity from suit” that
would be “effectively lost if a case is erroneously permitted
to go to trial.” Id. at 1015 (internal quotation marks omitted).
No such loss of rights occurs when the review of a grant of
an anti-SLAPP motion to strike is delayed until the appeal of
final judgment.

    Accordingly, the appeal is

    DISMISSED for LACK of JURISDICTION.